Case: 17-20293       Document: 00514313096         Page: 1    Date Filed: 01/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                     17-20293
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       January 18, 2018
                                                                           Lyle W. Cayce
WILBERT PETE,                                                                   Clerk


              Plaintiff – Appellant
v.

CITY OF HOUSTON,

              Defendant – Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2600


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
       Sergeant Wilbert Pete (“Pete”), a Houston police officer, sued the City of
Houston (the “City”) for unlawful retaliation under Title VII and 42 U.S.C.
§ 1981. 1 The district court granted summary judgment in favor of the City,
holding that Pete failed to state a prima facie case for his Title VII claim and
failed to properly plead his § 1981 claim. Pete appealed, challenging the district


       *  Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
        1 Pete asserted an additional claim under section 21.110 of the Texas Labor Code. The

district court granted summary judgment in favor of the City, finding that Pete’s claim was
time-barred. Pete does not challenge that ruling.
     Case: 17-20293       Document: 00514313096          Page: 2     Date Filed: 01/18/2018



                                       No. 17-20293

court’s grant of summary judgment and denial of leave to file an amended
complaint. We affirm.
                                              I.
       In 1983, Pete began work for the Houston Police Department, (“HPD”).
He was promoted to the rank of sergeant in 1998, where he remained until his
termination on October 15, 2009. The facts surrounding Pete’s termination
began one year earlier on October 15, 2008. At that time, Pete observed his
direct supervisor, Lieutenant Frank Ross, assign a vacant shift to a white
officer without engaging in a polling process. 2 Pete raised this incident with
the Employee Representative Council (“ERC”), noting that reassigning
vacancies without polling may “raise[] racial tension.”
       In January 2009, after investigating Pete’s complaint, the ERC
concluded that “a division manager has discretion to make personnel changes
to meet the needs of the division.” Pete subsequently appealed this decision to
the Chief of Police, Harold Hurtt, on February 10, 2009. In his appeal, Pete
questioned whether racial motives influenced Lieutenant Ross’s decision not
to poll the position.
       After inquiring about his appeal and learning that the ERC lost his
complaint, Pete contacted Officer Mitch Ruffin, President of the African-
American Police Officer League (“AAPOL”). Officer Ruffin informed Pete that
he would contact Chief Hurtt, and after doing so, Officer Ruffin told Pete that
Chief Hurtt advised Executive Assistant Chief Thaler to resolve the issue.
Assistant Chief Thaler directed Assistant Chief Dorothy Edwards to review




       2 A polling process enables supervisors to assign officers to vacant shifts. Supervisors
collect cards from officers who are interested in the open shift and place those cards in order
of seniority. The most senior officer who accepts is assigned the vacancy.
                                              2
    Case: 17-20293     Document: 00514313096      Page: 3   Date Filed: 01/18/2018



                                   No. 17-20293

Pete’s Complaint. During the first week of May, Officer Ruffin informed Pete
that Assistant Chief Edwards wanted to organize a meeting with him.
      On May 4, 2009, Pete met with Assistant Chief Edwards, Captain
Bender, Pete’s division manager, and Lieutenant Ross, Pete’s shift manager.
Pete attended the meeting “with the understanding it was to discuss a
resolution to [his] ERC Complaint.” However, according to Pete, he was
“immediately confronted,” stating that “Edwards told him that, as a
supervisor, he should not have filed an ERC Complaint, she did not agree with
the basis of his Complaint, and as far as she was concerned, the matter was
closed.” According to the City, the meeting discussed Pete’s interference with
the affairs of other sergeants. Unbeknownst to Pete, on March 31, 2009,
Lieutenant Ross had sent an email to Captain Bender that was then forwarded
to Assistant Chief Edwards, describing altercations between Pete and other
HPD employees, stating that Pete “thrives on complaining about racial
tensions and discrimination were none exist,” and recommending that Pete be
transferred for a “fresh start.”
      In this meeting, Assistant Chief Edwards gave an order to Pete that he
take any issue with another sergeant to Lieutenant Ross before confronting
the other sergeant. Lieutenant Ross and Captain Bender confirmed that
Assistant Chief Edwards issued that order. Pete, however, denies receiving the
order, stating in a subsequent Internal Affairs investigation that “[he did] not
remember [Assistant Chief Edwards] ever saying that [he] had to check with
[Lieutenant Ross] before [he] made a decision to communicate with another
sergeant about personal or work related issues.”
      On May 20, 2009, Pete, without raising the issue to Lieutenant Ross
first, circulated a memo to inform evening shift sergeants that some officers
were signing on late. Upon being notified of Pete’s memo by Lieutenant Ross

                                        3
     Case: 17-20293       Document: 00514313096             Page: 4   Date Filed: 01/18/2018



                                       No. 17-20293

and Captain Bender, Assistant Chief Edwards filed a formal complaint with
Internal Affairs, alleging that Pete was insubordinate when he failed to follow
her order to bring personnel issues to Lieutenant Ross first.
       Internal Affairs assigned Sergeant Stewart to conduct an investigation,
and on July 31, 2009, he completed an investigative report that included
statements from Lieutenant Ross, Captain Bender, Assistant Chief Edwards,
and Pete. In that report, Sergeant Stewart found sufficient evidence that Pete
violated     HPD’s      “General      Order        200-08     Conduct      and     Authority,
Insubordination.” 3 The Internal Affairs report was then sent to the command
of the employees involved—Assistant Chief Edwards. To “maintain the
integrity of the disciplinary process,” Assistant Chief Edwards sent the report
to Captain Pando and Assistant Chief Dirden. Captain Pando reviewed the
report, and recommended that Pete’s misconduct warranted a disciplinary
recommendation of Category E, and that Pete may have violated the
Department’s policy regarding truthfulness. 4 Assistant Chief Dirden agreed
with Captain Pando. Next, the Administrative Disciplinary Committee
reviewed the report and recommended that Pete be indefinitely suspended for
his behavior.
       On October 15, 2009, Chief Hurtt held a due process hearing to afford
Pete an opportunity to be heard on the events set forth above. Pete offered no



       3  Sergeant Stewart forwarded his report to his immediate supervisor, Lieutenant
Horton, who reviewed and summarized the report. Lieutenant Horton sent the report and a
synopsis to the captain of Internal Affairs, Chief Lampignano. Chief Lampignano then sent
the report to the command of the employees involved to complete the disciplinary process.
        4 In his review of the Internal Affairs report, Captain Pando stated that he found it

“difficult to believe that Sgt. Pete does not remember an order from A/C Edwards that she
describes ‘specifically’ and ‘emphatically,’ along with Captain Bender and Lt. Ross who
describe the order as ‘direct.’” He continued: “The excuse of ‘I do not remember’ was not an
appropriate excuse to avoid being cited for insubordination . . . [and] it should not be allowed
to be an excuse for being untruthful in an administrative statement to the Chief of Police.”
                                               4
     Case: 17-20293        Document: 00514313096           Page: 5     Date Filed: 01/18/2018



                                        No. 17-20293

new evidence and reiterated that he did not recall Assistant Chief Edwards’s
order. After the hearing, Chief Hurtt decided to indefinitely suspend Pete. 5
       On November 9, 2009, Pete filed a formal charge of discriminatory
retaliation with the Texas Commission on Human Rights and the Equal
Employment Opportunity Commission, (“EEOC”). Pete received his “Notice of
Right to Sue Within 90 Days” from the EEOC on July 7, 2014. 6
       Pete timely brought suit on September 9, 2014, alleging discriminatory
retaliation under Title VII and § 1981. Following discovery, on March 1, 2016,
the City moved for summary judgment on all claims. On June 6, 2016, with
summary judgment pending, Pete sought leave to amend his complaint. On
March 20, 2017, the district court denied Pete’s motion for leave to amend.
Shortly thereafter, on March 31, 2017, the district court granted summary
judgment in favor of the City. Pete timely appealed.
                                               II.
       We review a grant of summary judgment de novo, applying the same
standard as the district court. 7 Summary judgment is appropriate where there
is no genuine dispute of material fact and the movant is entitled to judgment




       5  Pete appealed the decision, and a hearing was held on January 27, 2010. On March
24, 2010, the decision was upheld.
        6 On September 19, 2011, Pete filed a second formal charge of retaliation with the

Texas Commission on Human Rights and the EEOC regarding the City’s designation of his
termination as a “dishonorable discharge” in April 2010. To state a claim under Title VII, a
plaintiff must file an employment discrimination charge with the EEOC within “three
hundred days after the alleged unlawful employment practice occurred.” 42 U.S.C. § 2000e-
5(e)(1). The district court correctly concluded that Pete filed his second charge more than 300
days after the alleged retaliatory action occurred. On appeal, Pete argues that “it is well
established when a retaliation claim grows out of a properly filed employment discrimination
charge, as in this case, it is not necessary for a plaintiff to file a second charge.” Pete waived
this argument by failing to raise it before the district court, and we do not consider it on
appeal. Celanese Corp. v. Martin K. Eby Constr. Co., 620 F.3d 529, 531 (5th Cir. 2010).
        7 Smith v. Reg’l Transit Auth., 827 F.3d 412, 417 (5th Cir. 2016) (citing United States

v. Lawrence, 276 F.3d 193, 195 (5th Cir. 2001)).
                                                5
     Case: 17-20293      Document: 00514313096        Page: 6     Date Filed: 01/18/2018



                                     No. 17-20293

as a matter of law. 8 On summary judgment, a court must view the evidence in
the light most favorable to the non-movant and draw all reasonable inferences
in the non-movant’s favor. 9 To survive summary judgment, the non-movant
must supply evidence “such that a reasonable jury could return a verdict for
the nonmoving party.” 10
       We review a denial of leave to amend for abuse of discretion. 11
                                           III.
       Pete alleges that his termination was retaliatory under Title VII. To
state a prima facie case for retaliation, a plaintiff must establish the following:
“(1) the employee engaged in activity protected by Title VII; (2) the employer
took adverse employment action against the employee; and (3) a causal
connection exists between that protected activity and the adverse employment
action.” 12 The district court held that Pete’s retaliation claim failed because he
did not demonstrate causation. Thus, for the sake of argument, we will assume
that Pete has met the first and second requirements of a Title VII retaliation
claim, and cabin our analysis to causation. To show causation for a retaliation
claim, a plaintiff “‘must establish that his or her protected activity was a but-
for cause of the alleged adverse action by the employer.’” 13
       Beginning with Pete’s direct evidence theory, we agree with the district
court that Pete’s proffered evidence fails to connect his ERC Complaint and his
termination. “‘Direct evidence is evidence, which, if believed, proves the fact of




       8FED. R. CIV. P. 56(a).
       9Tolan v. Cotton, 134 S. Ct. 1861, 1866, 1868 (2014).
      10 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      11 McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 312 (5th Cir. 2002).
      12 Fisher v. Lufkin Indus., Inc., 847 F.3d 752, 757 (5th Cir. 2017).
      13 Zamora, 798 F.3d 326, 331 (5th Cir. 2015) (quoting Univ. of Texas Sw. Med. Ctr. v.

Nassar, 133 S. Ct. 2517, 2534 (2013)).
                                            6
     Case: 17-20293       Document: 00514313096         Page: 7     Date Filed: 01/18/2018



                                       No. 17-20293

[retaliation] without inference or presumption.’” 14 “In the context of Title VII,
direct evidence includes any statement or written document showing a
discriminatory motive on its face.” 15 Thus, the inquiry before a district court is
whether “the direct evidence, truly standing alone, is sufficient to support [a]
conclusion that a nexus exists between the protected activity and the adverse
employment action.” 16
       Pete cited the following statements as direct evidence of retaliation for
filing and pursuing his ERC Complaint: (1) Lieutenant Ross’s email to Captain
Bender, stating that Pete “thrives on complaining about racial tension and
discrimination where none exists;” (2) Lieutenant Ross’s Internal Affairs
statement that Assistant Chief Edwards mentioned Pete’s “repeated false
claims of racism” during the May 4, 2009 meeting; (3) Lieutenant Ross’s
statement after Pete’s termination that Pete “fashioned himself as some type
of activist” and “created racial tension on the shift when none existed in the
first place;” (4) Captain Bender’s deposition testimony that Pete created “racial
strife” by merely talking to Officer Ruffin, the President of AAPOL; and (5)
Assistant Chief Edwards’s Internal Affairs statement that Pete “creates racial
strife and tension when none exists.”
       The district court properly analyzed and concluded that the above
statements are “broad in nature” and describe a “host of acts.” Although the
statements contain language that may encompass Pete’s ERC Complaint—
“racial tension,” “racial strife,” and “racism”—they “lack the indicia of




       14 Portis v. First Nat’l Bank, 34 F.3d 325, 328–29 (5th Cir. 1994) (quoting Brown v. E.
Miss. Elec. Power Ass’n, 989 F.2d 858, 861 (5th Cir. 1993)).
       15 Id. at 329.
       16 Fabela v. Socorro Indep’t Sch. Dist., 329 F.3d 409, 416 (5th Cir. 2003) (emphasis in

original), overruled on other grounds by Smith v. Xerox Corp., 602 F.3d 320, 330 (5th Cir.
2010).
                                              7
     Case: 17-20293       Document: 00514313096          Page: 8     Date Filed: 01/18/2018



                                       No. 17-20293

specificity and causation” that we require of direct evidence. 17 These
statements require us to infer how the evidence connects the alleged retaliation
to Pete’s termination. 18 Because direct evidence requires no such step, the
district court did not err in concluding that Pete’s direct evidence theory fell
short.
         The district court next held that Pete’s circumstantial evidence also
failed to demonstrate causation. While we agree with the district court’s
conclusion, we find its analysis lacking for failing to address Pete’s “cat’s paw
theory of liability” and our recent decision in Zamora v. City of Houston. 19 In
Zamora, we held that a Title VII retaliation plaintiff may establish “but-for”
causation under a cat’s paw theory of liability if he establishes that “(1) his . .
. supervisors, motivated by retaliatory animus, took acts intended to cause an
adverse employment action; and (2) those acts were a but-for cause of the
adverse employment action.” 20



         17Jones v. Overnite Transp. Co., 212 F. App’x 268, 373 (5th Cir. 2006) (finding that a
supervisor’s statement that he wanted to “get rid of all the blacks” and “fire all the niggers”
did not constitute direct evidence); see also Fabela, 329 F.3d at 416 (holding that a
supervisor’s statement describing employee as a “problem” and specifying her
“unsubstantiated” EEOC claim as an example constituted direct evidence); Rubinstein v.
Adm’rs of Tulane Educ. Fund, 218 F.3d 392, 402 (5th Cir. 2000) (finding direct evidence when
employer testified that he denied employee a raise because employee filed suit).
        18 For example, Lieutenant Ross’s statement that Pete “thrives on complaining about

racial tension and discrimination where none exists” requires an inference that Lieutenant
Ross is referring to Pete’s ERC Complaint and advocating for Pete’s termination. That
statement, however, emerges from an email that references three specific incidents, none of
which include Pete’s ERC Complaint, and recommends that Pete be transferred. The other
statements fare no better because they similarly require us to presume, at a minimum, that
the speaker is referring to Pete’s ERC Complaint.
        19 798 F.3d 326, 331 (5th Cir. 2015). The term “cat’s paw” derives from the following

fable: “a monkey induces a cat by flattery to extract roasting chestnuts from the fire. After
the cat has done so, burning its paws in the process, the monkey makes off with the chestnuts
and leaves the cat with nothing.” Staub v. Proctor Hosp., 562 U.S. 411, 415 n.1, 422 (2011)
(finding that an employer may be liable under cat’s paw causation in the context of the
Uniformed Services Employment and Reemployment Rights Act).
        20 Zamora, 798 F.3d at 333.

                                              8
    Case: 17-20293         Document: 00514313096        Page: 9   Date Filed: 01/18/2018



                                         No. 17-20293

      Pete contends that his supervisors, like those in Zamora, “managed, with
their retaliatory statements against him, to turn an investigation of purported
wrongdoing by them into a recommendation that he be disciplined.” He
continues, specifying “‘but-for’ Ross’ and Bender’s retaliatory animus, there
would not have been a meeting on May 4, there would not have been a
complaint filed against [him], there would not have been any recommendation
to terminate his employment.” Although Pete does not specify what evidence
he relies on to demonstrate Lieutenant Ross’s and Captain Bender’s retaliatory
animus, we assume Pete is referring to the statements that he proffered under
his direct evidence theory. In any event, we find that the record, even when
viewed in the light most favorable to Pete, fails to meet the two requirements
of Zamora.
      Pete must first establish that Lieutenant Ross and Captain Bender,
motivated by retaliatory animus, took acts that intended Pete’s termination.
Intent “denote[s] that the actor desires to cause consequences of his act, or that
he believes that the consequences are substantially certain to result from it.” 21
The record does not merit a finding that Lieutenant Ross and Captain Bender
intended Pete’s termination. To the contrary, Lieutenant Ross’s email to
Captain Bender shows a “desire” to transfer Pete, not terminate him.
Furthermore, in light of Pete’s misconduct, it would be implausible to conclude
that Lieutenant Ross and Captain Bender were “substantially certain” that
they would cause Pete’s termination.
      This brings us to the heart of Pete’s appeal, and the second prong of
Zamora: whether Pete’s supervisors’ alleged retaliatory animus was a “but for”
cause of his termination. To answer that question, we find Fisher v. Lufkin




      21   Staub, 562 U.S. at 422 n.3.
                                              9
    Case: 17-20293       Document: 00514313096          Page: 10     Date Filed: 01/18/2018



                                       No. 17-20293

Industries, Inc. instructive. 22 In that case, an employee refused to cooperate in
a retaliatory investigation, and the district court concluded that such refusal
“broke the causal chain” between any alleged retaliatory animus and the
adverse employment action. 23 In reversing the district court, we turned to the
traditional tort-law principles of proximate cause and superseding cause. 24
Proximate cause, we said, “requires only ‘some direct relation between the
injury asserted and the injurious conduct alleged,’ and excludes only those
‘link[s] that are too remote, purely contingent, or indirect.’” 25 Separately, “[a]
cause can be thought ‘superseding’ only if it is a cause of independent origin
that was not foreseeable.” 26 Applying those principles to the facts in Fisher, we
determined that the employee’s “lack of cooperation” with a retaliatory
investigation “was inextricably tied to his co-worker’s and supervisor’s
retaliatory animus.” 27 Additionally, the employee’s refusal to cooperate in a
retaliatory investigation was “entirely foreseeable” and not a superseding
cause. 28
       In light of our reasoning in Fisher, we find that Pete’s misconduct
severed the causal chain between any alleged retaliatory animus and his
termination. 29 Pete’s misconduct was not “inextricably tied” with any alleged
retaliatory animus. More fundamentally, Lieutenant Ross and Captain Bender


       22 847 F.3d at 759–60.
       23 Id. at 759.
       24 Id.
       25 Id. (quoting Staub, 562 U.S. at 419).
       26 Id. (quoting Exxon Co., U.S.A. v. Sofec, Inc., 517 U.S. 830, 837 (1996)).
       27 Id.
       28 Id.
       29 See Zamora, 798 F.3d at 334 (explaining that “an investigation that ‘result[ed] in

an adverse action for reasons unrelated to the [supervisors’] original biased action[s]’” could
break the causal chain) (quoting Staub, 562 U.S. at 421); see also Higgins v. Lufkin Indus.,
Inc., 633 F. App’x 229, 233 (5th Cir. 2015) (holding cat’s paw theory inapplicable when
decision was based on employee’s refusal to take a drug test, even if the decision maker was
convinced by employee’s supervisor to request a drug test).
                                              10
    Case: 17-20293       Document: 00514313096         Page: 11     Date Filed: 01/18/2018



                                      No. 17-20293

could not have foreseen that Pete would violate a direct order from Assistant
Chief Edwards. Stated differently, and in light of Pete’s failure to produce
sufficient summary evidence to the contrary, the adverse employment action
would not have occurred “but for” Pete’s misconduct. The district court
therefore did not err in granting summary judgment in favor of the City. 30
                                            IV.
       Pete also challenges the district court’s denial of his request for leave to
amend his complaint. We review the district court’s denial of this request for
abuse of discretion. 31 Although Rule 15(a) carries a presumption in favor of
granting parties leave to amend, “[l]eave to amend is in no way automatic.” 32
       Here, after almost two years from initiating his lawsuit and with
summary judgment pending, Pete requested leave mainly to clarify that he
intended to bring his § 1981 claim under 42 U.S.C. § 1983. In granting
summary judgment in favor of the City, the district court addressed, and
properly rejected, Pete’s § 1981 claim as if the claim had been properly plead
under § 1983. The district court therefore did not abuse its discretion by
refusing Pete the opportunity to amend his complaint.




       30  Pete also argues that causation should be inferred “with nothing more than proof
that the employer knew about the protected activity, along with a temporal relationship
between that knowledge and the adverse consequences.” “The cases that accept mere
temporal proximity between an employer’s knowledge of a protected activity and an adverse
employment action as sufficient evidence of causality to establish a prima facie case
uniformly hold that the temporal proximity must be ‘very close.’” Ajo v. Bed Bath and Beyond,
Inc., 265 F. App’x 258, 265 (5th Cir. 2008) (quoting Clark County Sch. Dist. v. Breeden, 532
U.S. 268, 273–74 (2001) (citing cases where a three- or four-month period was insufficient to
show causal connection)). The district court correctly concluded that a one-year gap fails to
establish a causal link.
        31 See McKinney, 309 F.3d at 312.
        32 Marucci Sports, L.L.C. v. Nat’l Collegiate Ath. Ass’n, 751 F.3d 368, 378 (5th Cir.

2003).
                                             11
   Case: 17-20293     Document: 00514313096      Page: 12   Date Filed: 01/18/2018



                                  No. 17-20293

                                       V.
      For the above reasons, we AFFIRM the district court’s grant of summary
judgment in favor of the City of Houston and the district court’s denial of Pete’s
Motion for Leave to File an Amended Complaint.




                                       12